Citation Nr: 0948043	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1946 
to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO found that 
the evidence submitted for the hearing loss service 
connection claim was not new and material.  The RO did not 
reopen the claim.

In March 2009, the Veteran testified before the undersigned 
at a Board hearing.  A transcript of the hearing is 
associated with the file.  

In April 2009, this claim was remanded for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A July 2002 RO decision denied service connection for 
bilateral hearing loss ("deafness"), the Veteran did not 
file a notice of disagreement and the decision became final.  

2. Evidence received since the July 2002 decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for bilateral hearing loss and does not raise a 
reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1. The July 2002 RO decision that denied a service connection 
claim for bilateral hearing loss ("deafness") is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).  

2. New and material evidence has not been received to reopen 
a claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

In June 2009, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  The AOJ notified the Veteran of information and 
evidence necessary to substantiate his claims for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  This letter also 
informed the Veteran of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the June 2009 letter, the AOJ notified the appellant of 
information and evidence necessary to substantiate his new 
and material evidence claims.  In Kent v. Nicholson, 20 Vet. 
App 1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) noted that the appellant must be apprised as 
to the requirements both as to the underlying service 
connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the appellant as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  These requirements were fulfilled in 
the June 2009 letter when the appellant was informed of the 
definitions of new and material evidence and informed the 
reasons that his claims were denied before: there was no 
showing of hearing loss in service or that the current 
hearing loss was related to service; including claimed 
exposure to ionizing radiation.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  VA has been unable to obtain all of the Veteran's 
service treatment records.  The only available records in his 
file are a copy of his separation examination and an undated 
separation qualification record.  It was noted in a June 1981 
decision that the Veteran's records were fire-related, as 
well as in a June 2002 RO records request.  In August 2006, 
the Veteran requested copies of his service treatment 
records.  In September 2006 he was given copies of all 
available service treatment records.  The Veteran was aware 
that his records were not available, as shown by his January 
2007 statement.  Under the circumstances, it is the Board's 
conclusion that further efforts to obtain the Veteran's 
service treatment records would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).  

Additionally, the Veteran reported at the April 2009 Board 
hearing that he went to a VA facility in Dearborn, Michigan 
in the 1960s; he was told at that time there was no record of 
him being exposed to loud noises or having hearing problems 
while in service.  (Transcript, p 5.)  Currently, there is no 
VA medical facility in Dearborn, Michigan.  In June 2009, the 
RO requested records regarding the Veteran from 1950 to 1970 
from the VA Medical Center in Detroit.  In August 2009, two 
negative responses were received; one via e-mail and one 
documented on a report of contact form.  The same month a 
formal finding of unavailability of medical treatment records 
from VAMC Detroit was issued by the RO documenting the 
efforts to locate any records regarding the Veteran.  In 
August 2009, the Veteran was sent a letter notifying him that 
attempts to find any VA records had failed.  He was asked to 
submit any records he had in his possession.  The Board again 
concludes that further efforts to obtain any potential VA 
records from VAMC Detroit would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

Finally, the Veteran submitted a letter from a private 
audiologist dated in October 2006.  The RO submitted a 
records request to this clinician in January 2007.  No 
response was received.  In June 2009, the Veteran was asked 
to complete a new authorization and consent form so the RO 
could provide a follow up request.  No signed form was 
received.  The Board finds that the duties to notify and 
assist have been met.  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

III. Analysis

The claims file shows that the Veteran was denied service 
connection for bilateral hearing loss in June 1981.  The 
Veteran filed a new claim for bilateral hearing loss or 
"deafness", this time to include exposure to ionizing 
radiation.  This claim was denied in a July 2002 RO rating 
decision.  The Veteran did not file a notice of disagreement 
and the decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  The RO 
did not reopen the Veteran's claim for hearing loss in this 
decision.  

Prior to the July 2002 decision, the evidence in the claims 
file consisted of some service treatment and personnel 
records, the Veteran's claim, May 2002 VA records, and a May 
1981 VA examination.  A December 1946 separation examination 
shows no ear abnormalities and 15/15 in both ears on a 
whispered voice test.  An undated separation qualification 
record shows the Veteran served in Germany.  He inspected and 
performed maintenance and repairs on staff cars, trucks, and 
jeeps.  He checked carburetor ignition systems, brakes, and 
wheel alignments.  He also repaired dented fenders and bodies 
of vehicles.  This record also noted that before service the 
Veteran worked in his father's saw mill.  

In a January 1981 claims form, the Veteran wrote that he had 
70% hearing loss in his right ear and 90% in his left.  He 
stated he was treated for his hearing in 1946 in Berlin, 
Germany.  

A May 1981 VA examination report shows the Veteran was 
diagnosed with severe hearing loss.  He hears nothing with 
his left ear and "the right without a hearing aid is almost 
non-functional."  An audiogram was analyzed in a summary 
report of examination for loss of organic hearing acuity.  
This record stated that the Veteran had severe sensorineural 
hearing loss "which extends to profound in the higher 
frequencies."  His discrimination for speech was profoundly 
reduced bilaterally even in an ideal listening situation.  

An April 2002 claim shows the Veteran asserted that his 
"deafness" was related to service.  A May 2002 VA primary 
care record shows the Veteran has a hearing deficit even with 
hearing aids.  

After the July 2002 decision, the evidence in the claims file 
included private medical records, a letter from a private 
audiologist, the Veteran's statements and a hearing 
transcript.  A February 2006 private audio examination with a 
chart and the Veteran's request to reopen his claim for 
bilateral hearing loss were submitted together.  

In October 2006, a private audiologist's letter shows the 
Veteran has been a patient for several years.  The 
audiologist reported that the Veteran indicated to him that 
his hearing was adversely affected in the military.  "His 
current evaluation indicates a moderate to moderately-severe 
sensorineural hearing loss in both ears.  His word 
discrimination was 44 percent in the right ear and 36 percent 
in the left."  The letter was written in support of the 
Veteran's request for compensation.  

In a January 2007 notice of disagreement, the Veteran 
asserted that because his records were lost, his claim should 
be granted.  A December 1980, private audiogram with a 
diagnosis of bilateral sensorineural hearing loss was 
submitted.  

In a March 2009 Board transcript, the Veteran stated that he 
was exposed to noise in service, in particular "heavy 
artillery stuff."  (Transcript, p 3.)  He said his hearing 
started to get bad during basic training and he was given 
drops to put in his ear.  Id.  He would occasionally take 
special trips on a bomber plane, but for the most part worked 
in a garage with a lot of noise.  (Transcript, p 4.)  The 
Veteran stated he went to a VA facility in Dearborn, Michigan 
in the 1960s; he was told at that time there was no record of 
him being exposed to loud noises or having hearing problems 
while in service.  (Transcript, p 5.)  

The Veteran stated he was never treated for a hearing problem 
while on active duty.  Id.  After service, he worked in an 
automobile factory (Transcript, p 6.)  The Veteran stated he 
had problems hearing while in service in Berlin, but "it 
wasn't that bad."  (Transcript, p 7.)  After he got out of 
service it kept getting worse.  Id.  The Veteran stated he 
never reported his hearing loss in service although he was 
given ear drops.  Id.  Then he stated he did report his 
hearing loss in service.  (Transcript, p 8.)  The Veteran 
stated that he was treated at VA for his hearing sometime in 
the 1960s.  (Transcript, p 12.)  The Veteran's son stated 
that the Veteran has always been hard of hearing.  
(Transcript, p 15.)  

The Board finds that new and material evidence has not been 
received because while some evidence is new, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The October 2006 audiologist's letter shows that the 
Veteran has a present bilateral hearing loss disability, but 
it does not associate the present disability with the 
Veteran's service; instead the audiologist repeats the 
Veteran's assertions.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
Veteran had contended prior to the July 2002 decision that 
his hearing loss was related to service and his hearing 
testimony repeats this assertion.  

None of the evidence addresses the Veteran's prior claim that 
his hearing loss was related to ionizing radiation.  All of 
the evidence submitted since the July 2002 RO decision tends 
to reinforce that the Veteran has bilateral sensorineural 
hearing loss, which is not new.  The evidence does not tend 
to associate the Veteran's hearing loss to his service.  

The preponderance of the evidence is against the Veteran's 
claim for reopening a claim for service connection for a 
bilateral hearing loss disability.  The benefit-of-the-doubt 
rule does not apply, and the benefit sought on appeal must be 
denied.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for bilateral hearing loss and the 
claim is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


